Order entered June 13, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00945-CR

                  RODERICK WAYNE NELSON, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 2
                            Dallas County, Texas
                     Trial Court Cause No. F19-24910-I

                                     ORDER

      We REINSTATE this appeal.

      We abated because the clerk’s record did not contain the State’s July 22,

2021 notice of intent to enhance punishment with one prior conviction. According

to appellant, the notice was not in the clerk’s or reporter’s records filed with the

Court or on OnBase. Today, a supplemental clerk’s record containing the file-

stamped document was filed.
      We VACATE our May 9, 2022 order to the extent it ordered the trial court

to hold a hearing and file findings on the status of the document. We DIRECT the

Clerk to send copies of this order to the Honorable Nancy Kennedy, Presiding

Judge, Criminal District Court No. 2; to Dallas County District Clerk Felicia Pitre;

and to counsel for all parties.

      We ORDER the State’s brief due by July 6, 2022.



                                             /s/   ERIN A. NOWELL
                                                   JUSTICE